DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims can be interpreted as directed to a signal per se.  Specifically, paragraphs 65 and 66 of the specification include non-statutory examples of computer readable medium and do not specify which examples are specifically “non-transitory”.


Allowable Subject Matter
Claims 1-10 are allowed.  Prior art has not been found that suggests or renders obvious the limitations of independent claims 1 and 6, disclosing locating wireless devices including the detailed steps of associating odometer values with locations on a path; determining a recommended distance between first and second locations; determining a magnitude of  difference tween first and second odometer values and if the magnitude is greater than a threshold, identifying candidate missing jurisdictions; predicting a node in the path in the selected jurisdiction; and predicting a missing path including the first location, predicted node and the second location.  The closest prior art, Marolia et al., 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okuyama, US Patent Application Publication Number 2010/0138140, discloses a data communication device, data communication system and recording medium.
Uyeki et al., US Patent Application Publication Number 2007/0290839, disclose a method and system for using traffic flow data to navigate a vehicle to a destination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/EAW/
March 29, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644